Citation Nr: 0913752	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 
1980 and September 1981 to December 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for a 
back disorder.  

The RO has generally characterized and evaluated the 
veteran's back claim as whether new and material evidence has 
been received to reopen the claim for a back disorder.  
However, in a statement received in November 2003, the 
veteran indicated that his "back condition is a direct 
result of my flat feet condition."  Therefore, the Board 
finds that the issue should be styled as service connection 
for a back disorder secondary to service-connected bilateral 
pes planus.   

This case was previously before the Board in February 2007 
and was remanded for further development.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, thoracolumbar 
scoliosis and degenerative disc disease of the lumbar spine 
had its onset in service.


CONCLUSION OF LAW

Thoracolumbar scoliosis and degenerative disc disease of the 
lumbar spine was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim of service connection for thorax/lumbar scoliosis 
and degenerative disc disease of the lumbar spine is a 
complete grant of the benefits sought on appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

The service treatment records (STRs) reflect that the Veteran 
was seen in February 1983 for complaints of back pain for 
approximately two weeks.  A report of that treatment notes 
that there was no history of trauma and that the Veteran 
remembered no injury to his back.  X-rays of the spine in 
July 1983 revealed some prominence of musculature of the 
right paravertebral area, thoracic region, secondary to 
scoliosis.  

Private treatment reports reflect that the Veteran was seen 
for thoracolumbar scoliosis in 1986 and 1987.  

Treatment records reflect worsening back pain since a 
December 2002 motor vehicle accident.  Magnetic resonance 
imaging testing in December 2002 revealed slight scoliosis 
and slight narrowing of some disc spaces in the thoracolumbar 
spine.  A November 2004 letter from a private physician with 
a sports medicine and orthopedic center includes an opinion 
that the Veteran's scoliosis was acquired as opposed to 
congenital.  He supported his conclusion by pointing out that 
scoliosis was never mentioned on the Veteran's entrance 
examinations or found during x-ray examinations prior to 
1983.  It was added that the scoliosis was connected to the 
service-connected pes planus.  

The record also contains an October 2008 VA examination 
report that shows that the Veteran has been diagnosed 
degenerative disc disease (DDD) of the lumbar spine.  In that 
report, the examiner stated, "[T]his Veteran has had back 
problems since being in the military and has diagnosed 
conditions of DDD L-spine and (thoracolumbar) scoliosis that 
is at least as likely as not related to his military 
service."  While the examiner makes no mention of the post 
service motor vehicle accident, it was indicated that he 
reviewed the claims folder and a complete physical 
examination report is included.  

Resolving all doubt in the Veteran's favor, the degenerative 
disc disease of the lumbar spine and thoracolumbar scoliosis 
had their onset in service. 


ORDER

Service connection for a degenerative disc disease of the 
lumbar spine and thoracolumbar scoliosis is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


